 1                                                        THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10
     NORTHWEST ADMINISTRATORS, INC.,                    No. 2:19-cv-01595-TSZ
11
                                                        STIPULATION AND ORDER
12                    Plaintiff,
             v.
13   ARCATA ASSOCIATES, INC., a Nevada
14   corporation,

15                    Defendant.
16

17           Pursuant to LCR 7(j), Plaintiff NORTHWEST ADMINISTRATORS, INC. (“Plaintiff”),
18   through its counsel Reid, McCarthy, Ballew & Leahy, L.L.P., and Defendant ARCATA
19   ASSOCIATES, INC. (“Defendant”), through its counsel Jackson Lewis P.C., hereby stipulate
20   and move this Court for an order under LCR 7(j) extending the deadline for Defendant’s
21   response to Plaintiff’s Complaint and the Initial Scheduling Dates contained within this Court’s
22   October 16, 2019 Order. ECF No. 4. This Stipulation is based upon the following, and the
23   parties agree:
24           1.       That the parties are discussing settlement and believe that the matter will be
25   resolved prior to the requested deadline for Defendant’s responsive pleading. The parties will
26   notify this Court immediately if a settlement is reached.
27

28
     STIPULATION AND ORDER - 1                                                Jackson Lewis P.C.
     (Case No. 2:19-cv-01595-TSZ)                                          520 Pike Street, Suite 2300
                                                                           Seattle, Washington 98101
                                                                                 (206) 405-0404
 1           2.    That this is the first request for an extension of time for Defendant to answer or

 2   otherwise respond to Plaintiff’s Complaint, and the first request for an extension of the Initial

 3   Scheduling Dates.

 4           3.    That Defendant’s response to Plaintiffs’ Complaint shall be due on or before

 5   January 17, 2020.

 6          4.     That the FRCP 26(f) Conference shall be held on or before February 4, 2020.

 7          5.     That the parties’ Rule FRCP 26(a)(1) disclosures shall be due on or before

 8 February 18, 2020.

 9          6.     That the parties’ Combined Joint Status Report and Discovery Plan shall be due

10 on or before February 18, 2020.

11          7.     That this request is made in good faith and not for the purpose of delay.

12          8.     That nothing in this Stipulation, nor the fact of entering to the same, shall be

13 construed as waiving any claim and/or defense held by any party. IT IS SO STIPULATED.

14          Dated this 16th day of December, 2019.

15   Presented by:
     REID, MCCARTHY, BALLEW & LEAHY, JACKSON LEWIS P.C.
16   L.L.P.
                                               By: s/ Michael A. Griffin
17   By: /s/ Russell J. Reid                       Michael A. Griffin, WSBA No. 29103
        Russell J. Reid, WSBA No. 2560             520 Pike Street, Suite 2300
18      Reid, McCarthy, Ballew & Leahy, L.L.P.     Seattle, WA 98101
        100 West Harrison Street                   206-405-0404
19      North Tower, Suite 300
        Seattle, WA 98119                          michael.griffin@jacksonlewis.com
20      206-285-0464
        rjr@rmbllaw.com                            Attorneys for Defendant
21      Attorneys for Plaintiff                    Arcata Associates, Inc.
        Northwest Administrators, Inc.
22
                                                ORDER
23
            IT IS SO ORDERED:
24
            Dated this 17th day of December, 2019.
25

26

27
                                                         A
                                                         Thomas S. Zilly
28                                                       United States District Judge
     STIPULATION AND ORDER - 2                                                  Jackson Lewis P.C.
     (Case No. 2:19-cv-01595-TSZ)                                            520 Pike Street, Suite 2300
                                                                             Seattle, Washington 98101
                                                                                   (206) 405-0404
